Case 1:20-cv-11889-MLW Document 122 Filed 05/21/21 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

DR. SHIVA AYYADURAI,

Plaintiff,

Vv. C.A. No. 1:20-11889-MLW

WILLIAM FRANCIS GALVIN,
MICHELLE K. TASSINARI,
DEBRA O'MALLEY,
AMY COHEN,
NATIONAL ASSOCIATION OF STATE
ELECTION DIRECTORS,
all in their individual
capacities, and
WILIAM FRANCIS GALVIN, in his
official capacity as the
Secretary of the Commonwealth
of Massachusetts,

Defendants.

eer ee eee ee ee ee ee ee ee

ORDER

WOLF, D.J. May 21, 2021

For the reasons stated at the May 20, 2021 hearing, it is
hereby ORDERED that the parties shall, by May 27, 2021, state: (1)
whether they believe my disqualification is required pursuant to
28 U.S.C. §455(a) and/or (b) based on my association with Felicia
Ellsworth, Esq.; and, (2) in any event whether they wish to waive
any §455(a) ground for my disqualification relating to Ms.
Ellsworth pursuant to §455(e). Any party that believes my recusal
is required shall file a motion requesting it and memorandum in

support of the motion, or request more time to do so.

Ore te > NK

UNITED STATES DISTRICT TH
